Citation Nr: 0637631	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  01-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
laxity of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of April 2005 and February 
2006.  This matter was originally on appeal from a January 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent objective medical evidence fails to show 
any subluxation or instability of the left knee.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected laxity of the left knee have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remands

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).    

In response to the Board remand of April 2005, the Appeals 
Management Center (AMC) provided notice to the veteran under 
the VCAA.  In correspondence dated in May 2005, the AMC 
advised the veteran of what the evidence must show to 
establish an increased rating for his service-connected left 
knee disability.  The AMC requested that the veteran submit 
evidence showing that the service-connected left knee 
disability had increased in severity.  The AMC then described 
what type of evidence the veteran could submit.  The AMC then 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The Board finds 
that in issuing this notice, the AMC complied with the Board 
remand of April 2005.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  In the supplemental 
statement of the case, dated in May 2006, the AMC explained 
the disability rating and effective date elements of a 
service connection claim in satisfaction of Dingess/Hartman.  

The Board finds that although the notice of the disability 
rating and effective date elements may not have been timely, 
proceeding with adjudicating the claim will result in no 
prejudice.  By virtue of filing a claim for an increased 
rating for his left knee disability, the veteran has 
demonstrated knowledge of the disability rating element of a 
service connection claim.  Moreover, the veteran has 
submitted statements throughout the course of this appeal 
describing the severity of his service-connected disability 
and why the present rating did not reflect the current level 
of his disability.  It is clear that providing notice to the 
veteran of this element at an earlier stage would have 
resulted in no additional submission of evidence.  Regarding 
the delay in notifying the veteran that an effective date for 
the award of benefits will be assigned, the Board finds that 
because the claim for an increased rating is being denied, no 
effective date for the award will be granted and there is no 
resulting prejudice.  

The Board also finds that the RO and AMC have fulfilled the 
VA's duty to assist as provided by the VCAA.  The record 
shows that the RO provided the veteran with a VA examination 
in December 2001.  The RO also scheduled a travel board 
hearing for May 2004, but the veteran failed to appear.  
Finally, in response to the Board's remand of February 2006, 
the AMC provided the veteran with another VA examination to 
determine the present level of his service-connected 
disability.  

In conclusion, the Board finds that no further development is 
required to comply with the VCAA or either of the Board's 
remands.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal and the Board 
will proceed with appellate review.



Evidence

In a letter dated in November 1998, Dr. M.S. stated that the 
veteran reported that he hurt his knees in a service-related 
injury.  A physical examination revealed significant 
arthritis in both knees.  Dr. M.S. stated that the veteran 
was disabled due to the arthritis.

In a letter dated in March 1999, Dr. M.R. reported that x-
rays taken in September 1998 showed osteoarthritic changes in 
both knees, the left slightly more severe than the left.  Dr. 
M.R. also noted crepitus in both knees

A VA examination report, dated in December 2001, showed that 
Dr. S.M. reported the following after conducting a physical 
examination of both knees.  In the left knee, there was 
swelling on the medial side.  The mediolateral ligament was 
stable and there was no abnormal separation of the joint on 
abduction strain.  Anteroposterior movement was stable and 
the patella was nontender.  Range of motion was from zero to 
100 degrees.  In the right knee, the examiner detected 
swelling and tenderness.  Mediolateral and anteroposterior 
ligaments were stable.  Range of motion was from zero to 100 
degrees.  X-rays of both knees revealed arthritic changes, 
somewhat more pronounced on the left side.  

Dr. S.M. noted the veteran's in-service injury to the left 
knee and the diagnosis of ligamentous laxity at that time.  
Dr. S.M. concluded that there was no evidence of ligamentous 
laxity presently.  

In a VA examination report, dated in April 2006, Dr. S.M. 
stated that the claims folder had been reviewed in 
conjunction with the examination.  The report reflected that 
the veteran complained of difficulty standing or walking for 
a long time, pain on repetitive use, and painful flare-ups.  

Upon conducting a physical examination, Dr. S.M. found that 
medial/lateral and anterior/posterior movements were stable 
and Lachmann test was negative.  Dr. S.M. determined that 
there was no evidence of subluxation or instability in the 
left knee.  A physical examination also showed mild valgus 
due to body habitus.  The left knee was swollen with some 
effusion and a mild degree of tenderness.  The range of 
motion was from 5 to 115 degrees with pain at 90 degrees.  
Dr. S.M. stated that the range of motion was limited somewhat 
to the body habitus.  Repetitive motion increased pain and 
functional impairment to the extent of 10 degrees loss of 
flexion.  X-rays showed fairly advanced degenerative 
arthritis of the entire knee joint.

Dr. S.M. concluded that the veteran had severe degenerative 
arthritis of the left knee with some limitation of motion, 
but no instability or subluxation.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

Under Diagnostic Code 5257 (other impairment of knee), a 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  

Ratings for limited range of motion of the knee are 
determined under Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260 (limitation of flexion of leg), flexion 
limited to 30 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Under 
Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 2562 (2006).  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable  angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

Analysis

The Board has considered all applicable rating criteria for 
knee disabilities and finds that a rating higher than the 
currently assigned 10 percent is not warranted.  The 
veteran's left knee laxity is currently rated as 10 percent 
disabling pursuant to Diagnostic Code 5257.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2006).  None of the medical 
evidence shows that the veteran's laxity of the left knee is 
productive of moderate subluxation or lateral instability as 
is necessary for the next higher rating under that code.  To 
the contrary, the VA examiner determined on two separate 
occasions that there was no subluxation or instability of the 
knee.  Other medical records were negative for any findings 
of subluxation or instability.  Thus, the medical evidence 
does not provide a basis for a rating higher than 10 percent 
pursuant to Diagnostic Code 5257.  

The Board has considered other diagnostic codes for the 
purpose of determining whether the veteran is entitled to a 
rating in excess of 10 percent under any of them.

In regards to Diagnostic Codes 5260 and 5261, the objective 
medical evidence fails to show that in the left knee, flexion 
was limited to 30 degrees, or extension to 15 degrees at any 
time during the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2006).  Instead, the evidence shows that at its 
most severe, flexion was limited to 100 degrees and extension 
to 5 degrees.  Even considering the extent to which movement 
was limited by pain or repetitive use, the veteran's range of 
motion was not limited to the extent necessary for a rating 
higher than 10 percent.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In regard to Diagnostic Codes 5262 and 5256, the evidence 
shows neither malunion of the tibia or fibula nor any 
findings of ankylosis in either knee.  Consequently, ratings 
under Diagnostic Codes 5262 and 5256 are not applicable.  

In regard to Diagnostic Code 5259, the highest ratings under 
that code is 10 percent.  Thus, it would not be to the 
veteran's advantage to be rated under that code.  Regarding 
Diagnostic Code 5258, there is no evidence of dislocated 
semilunar cartilage and this code does not apply.  

Accordingly, the veteran's service-connected laxity of the 
left knee is not entitled to a rating higher than 10 percent 
under any applicable diagnostic code.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected left knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected left knee disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to an increased rating for service-connected 
laxity of the left knee is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


